     Case 5:18-cv-01224-KOB-HNJ Document 35 Filed 08/02/21 Page 1 of 2                   FILED
                                                                                2021 Aug-02 AM 10:02
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

GREGORY TAVARES CREWS,                     )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No. 5:18-cv-01224-KOB-HNJ
                                           )
DEWAYNE ESTES, et al.,                     )
                                           )
       Respondents.                        )

                          MEMORANDUM OPINION

      Pro se petitioner Gregory Tavares Crews filed an amended petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his conviction and

25-year sentence after he pleaded guilty to burglary first degree and assault first

degree. (Doc. 27 at 1-2). On July 1, 2021, the magistrate judge entered a Report

and Recommendation pursuant to 28 U.S.C. § 636(b), recommending that the court

deny habeas relief with prejudice on the merits on all of his claims. (Doc. 34). The

court has received no objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the magistrate judge’s Report and Recommendation, the court

ADOPTS the magistrate judge’s report and ACCEPTS his recommendation.

Accordingly, the amended petition for writ of habeas corpus should be DENIED

WITH PREJUDICE.
     Case 5:18-cv-01224-KOB-HNJ Document 35 Filed 08/02/21 Page 2 of 2




      Further, because the amended petition does not present issues that are

debatable among jurists of reason, a certificate of appealability should be DENIED.

See 28 U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rule

11(a), Rules Governing § 2254 Proceedings.

      The court will enter a separate Final Order.

      DONE and ORDERED this 2nd day of August, 2021.




                                      ____________________________________
                                      KARON OWEN BOWDRE
                                      UNITED STATES DISTRICT JUDGE




                                         2
